DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 4/16/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 30-33, 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,833,406 (‘406) in view of Otter et al (Letters in Applied Microbiology 49 (2009) 803–805). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘406 claims a method for inhibiting a microbial infection comprising applying a lubricant of hypochlorite, sodium magnesium silicate, and a silicone polymer (claim 1). The amount of hypochlorite may be from about 50 to about 100ppm (claim 9). The amount of sodium magnesium silicate ranges from 0.05% to 15% w/v (claim 10). The silicone content ranges from 0.5% to 50% w/v (claim 11). 
‘406 does not disclose the addition of sodium phosphate, the pH of the formulation, or the specific surfaces instantly claimed.
Claim 1 of ‘406 includes the addition of emulsifiers comprising sodium magnesium silicate. As the component is modified by the transitional phrase “comprising”, the skilled artisan would understand that additional emulsifiers may be included. To determine the definition of emulsifiers, the skilled artisan would look at col 2 lines 59-56 which define emulsifiers to include sodium phosphate at ranges from 0.05% to 2.5% w/v. The skilled artisan would then find it obvious to include the additional emulsifier based on the claim language in such an amount to provide the desired activity, i.e. acting as an antimicrobial.
With regards to the pH, the ‘406 claims application to a range of surfaces, from the genital area (claim 14) to medical instruments (claim 15). As such, the skilled artisan would find it obvious to vary the pH in a manner that makes the formulation compatible with the surfaces it will be applied to while still maintaining antimicrobial properties. 
With regards to the specific surfaces instantly claimed, as noted above, the claims include a range of surfaces, from human to inanimate objects. Otter et al teaches bacterial infections are common in public areas, such as hand-touch surfaces (abstract). As such, it would be obvious to one of ordinary skill in the art to apply the formulation to any surface in need of antimicrobial treatment, such as those disclosed by Otter et al to provide antimicrobial benefits to the surface.

Claims 1, 4-7, 30-33, 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,833,471(‘471) in view of Otter et al (Letters in Applied Microbiology 49 (2009) 803–805). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘471 claims a method of hand sanitizing by applying a formulation of hypochlorite at about 10 to about 200ppm, sodium magnesium silicate at about 0.5 to about 5% w/v, and a silicone polymer at about 0.5 to about 5% w/v, and sodium phosphate at about 0.05 to about 5% w/v (claim 1). The pH of the formulation is about 6.5 to about 7.5 (claim 6). The formulation is designed to inhibit the growth of superbugs (claims 4 and 5).
‘471 does not claim application to the instantly claimed surfaces.
Otter et al teaches bacterial infections are common in public areas, such as hand-touch surfaces (abstract). As such, it would be obvious to one of ordinary skill in the art to apply the formulation to any surface in need of antimicrobial treatment which comes in contact with the hand, such as those disclosed by Otter et al to provide antimicrobial benefits to the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612